 In the Matter of REPUBLIC STEEL CORPORATIONandRAITNIUND #121 &SPAULDING #556, INTFRNATIONAL UNION OF MINE, MILL & SMELTERWORKERSCase No. R-3196.-Decided November 29, 19.41Jurisdiction:iron and steel products manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition ; election necessary.Unit Appropriate for CollectiveBargaining:all employees of two mines and oreconcentration mill, excluding supervisory and clerical employees.Mr. James W. Dorsey,for the Board.Mr. Borden Burr,of Birmingham,Ala., for the Company.A11r.J. A. Lipscomb,.ofBessemer,Ala., for the Mine Workers.Mr. Richard Hail Brown,of Birmingham,Ala., for the A. O. C. W.Mr. SydneyS. Asher,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TI3E CASEOn September 9, 1941, Raimund #121 & Spaulding $x556, Interna-tionalUnion of Mine, Mill & Smelter Workers, affiliated with theCongress of Industrial Organizations, herein jointly called the MineWorkers, filed with the Regional Director for the Tenth Region(Atlanta, Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Re-public Steel Corporation, Cleveland, Ohio, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act. " On October 9, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On October 14, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Mine37 N. L. R. B., No. 23.173 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers, and Alabama Ore Conditioning Workers,Inc., unaffiliated,herein called the A. O. C. W., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tonotice, a hearing was held on October 22,1941, at Birmingham, Ala-bama, before Alexander E. Wilson, Jr., the Trial Examiner duly des-ignated by the Chief Trial Examiner. The Company, the MineWorkers, and the A. O. C. W. were represented and participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On November 4, 1941, the Mine Workers and theA. O. C. W.filed briefs,whichhave been consideredby the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRepublic Steel Corporation is a New Jersey corporation,with itsprincipal offices in Cleveland,Ohio.It is engaged in the manufacture,production,sale, and distribution of iron and steel products. It ob-tains iron ore from its mines near Bessemer, Alabama,including theRaimund and Spaulding mines, concerned in the present proceedings.The Company uses the output of these two mines in furnaces which itmaintains at Birmingham and Gadsden, Alabama.Approximately 60per cent of the products of the Gadsden and Birmingham furnaces areshipped outside the State of Alabama.The Company admits that itis engaged in interstate commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal#121, located at Raimund,and Local#556, located at Spauld=ing, of the International Union of Mine, Mill & Smelter Workers, arelabor organizations affiliated with the Congress of Industrial Organ-izations,which admit to membership employees of the Company.Alabama Ore Conditioning Workers,Inc., is an unaffiliated labororganization which admits to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn July 1941, the Mine Workers asked the Companyto recognize itas the solebargaining agent for the employees within the unit whichit alleges is appropriate.The Companyrefused to do so unless the 'REPUBLIC STEEL CORPORATION175-Mine Workers was certified by the Board.On September 19, 1941, theA. O. C. W. demanded that the Company recognize it as the sole bar-gaining agent of the employees in the unit alleged by it to be appro-priate.This demand was likewise refused by the Company.At the hearing; the Mine Workers and the A. O. C. W. eachintroduced., evidence of substantial representation within the uniteach alleges as appropriate'We find that a question has arisen concerning the representationOf employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and `substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the -free ,flow.'ofi commerce.V. THE APPROPRIATE UNITThe Mine Workers contends that all the employees of the Raimundand Spaulding mines and of the Spaulding ore concentration mill,except supervisory and clerical employees, constitute an appropriateunit.The A. O. C. W. seeks a unit limited to the employees ofthe Spaulding ore concentration mill, except supervisory employees.The Company takes no position with respect to the appropriate unit.The Spaulding and Raiinund mines are about 6 or 7 miles apart.'The ore concentration mill, which is located at Spaulding, is a sepa-rate building approximately 100 to 150 yards from the entrance ofthe Spaulding mine. It was constructed in _1940.The iron oretaken from the Spaulding mine is crushed and screened and thensent by conveyor belt to the ore concentration mill, where is itreground, washed, dried and put into railroad cars to be carried tothe Company's furnaces.The function of the ore concentration millis to increase the percentage of iron ore in the finished product beforeit is shipped to the furnaces.The entire product of the Spaulding:'TheMine workers submitted to the Trial Examiner a certified list of its membersbearing 703 names for the Raimund mine and 69 names for the Spaulding mine and oreconcentrationmill.This was checked against the Company's pay roll for the periodending August 21, 1941, which contained 674 names for the Raimund mine, 94 names forthe Spaulding mine, and 36 names for the Spaulding ore concentration mill.The checkindicated that 581 names on the list furnished by the Mine Workers for the Raimundmine appeared upon the pay roll, and 69 of the names for the Spaulding mine and oreconcentration mill appeared on the pay rollThe A 0 C. W. submitted a certified listof its members at the Spaulding ore concentration mill, containing 28 names.Of these,22 names appeared on the pay roll for the Spaulding ore concentration mill. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDmine is treated in the Spaulding ore concentration mill. In addi-tion, the concentration mill also treats outcroppings found at Spauld-ing.If a surplus of ore is taken from the mine and the outcroppings,it is temporarily stored in bins in the mill.On occasions, employees have been transferred from the mine tothemill.In addition, there are temporary interchanges of the,maintenance men at the mine and the mill for repair work.The millworkers are paid at the same pay office as the miners and use thesame commissary.The same bookkeeping department is used forthe mine and mill, although separate records are maintained.The Raimund local of the Mine Workers was organized in 1933,and the local at Spaulding in July 1941.Prior to the organizationof the local at Spaulding, some of the Spaulding employees weremembers of the Raimund local.For a number.\of years, the Com-pany has recognized the Mine Workers as the bargaining represen-tative of its members.Since the ore concentration mill was built in1940, the Mine Workers has handled grievances at Spaulding for itsmembers among the employees of both the mine and the ore con-centration mill.The A. O. C. W. was formed about 6 weeks priorto the hearing.Although nothing in its constitution prohibits itfrom accepting employees of the mine as members, it has made noattempt to organize the mine employees and all its members areemployees of the ore concentration mill.It is clear that the Spaulding mine and the ore concentrationmill are operated as an integrated system.The work of employeesin the mine is closely dependent upon the work of the employeesin the mill.There is, by virtue of their close association, a com-munity of interest among the employees of the mine and the mill.To a certain extent, there is interchange of employment. In viewof the fact that the work of the employees'and the operations of themine and the mill are closely interrelated, the fact that the MineWorkers has bargained for the employees of both mines and theemployees of the mill since it was constructed, and the fact thatthe A. O. C'. W., which can extend its membership beyond the mill,firstdemanded recognition after the Mine Workers had filed itspetition,we are of the opinion that the employees of the ore con-centration mill do not constitute a separate bargaining unit.2Ac-cordingly, we find that all employees of the Raimund and Spauldingmines and of the Spaulding ore concentration mill, except super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure to2 SeeMatterof Tennessee Copper Companyand A. Fof L. Federal Union No. 21164,5 N. L. R B. 768;Matter ofProvidence Coal Mining CompanyandUnited Mine Workersof America Distract#23, 27 N.L. R B., No. 205. REPUBLIC STEELCORPORATION177employees of,the Company the full benefit of their right to self-organization and 'to collective bargaining and otherwise will effectuatethe policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVES.We find that the question which has arisen concerning the rep-resentation of employees of the Company can best be resolved by,and we shall accordingly direct, an election by secret ballot. If theA. O. C. W. desires not to appear on the ballot, it shall notify theRegional Director to that effect within five (5) days after receipt ofthisDecision' and Direction of Election;thereupon its name shallbe omitted from the ballot.We shall direct that those eligible tovote in the election shall be the,employees of the Raimund andSpaulding mines and of the Spaulding ore concentration mill, exceptsupervisory and clerical employees,who were employed by the Com-pany during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions appearing in the Direction.Uponthe basis of the abovefindingsof fact and upon the entirerecord in the case, the Board makes the following :ICONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Republic Steel Corporation,Cleveland, Ohio,at its Raimund and Spaulding mines and its Spaulding ore concentra-tion mill,within the meaning of Section 9(c) and Section 2 (6) and(7) of the Act.2.All employees of the Raimund andSpauldingmines and of theSpaulding ore concentration mill, except supervisory and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as-amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Republic Steel Corporation, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the direc-tion and supervision of the Regional Director for the Tenth Region, 178DECISIONSOF NATIONALLABOR RELATIONS BOARDacting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees employed by the Company at its Raimund andSpaulding mines and its Spaulding ore concentration mill during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or tempprarily, laid off, butexcluding supervisory and clerical employees and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by International Union of Mine, Mill &Smelter Workers, affiliated with the Congress of Industrial Organiza-tions, by Alabama Ore Conditioning Workers, Inc., for the purposesof collective bargaining, or by neither.